Citation Nr: 1443635	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-48 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment for the cost of private medical expenses incurred on January 22, 2010, to include whether VA authorized the Veteran's admission for non-VA emergency treatment.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1987 to September 1990.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 decision issued by the VA Medical Center (VAMC) in Albany, New York, which denied entitlement to payment for the cost of private medical expenses incurred on January 22, 2010.  The case was certified to the Board from the VAMC in Canandaigua, New York.  

The Veteran testified at a Board hearing before the undersigned in December 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.


REMAND

The Veteran seeks payment for costs related to medical treatment at a non-VA hospital on January 22, 2010 for lacerations sustained to his hand in a chainsaw accident.  Although the Veteran fully acknowledges that he had no service-connected disabilities at the time of his accident and that he sought no treatment from VA within 24 months prior to the accident, the Veteran appears to be challenging the VAMC's underlying assumption that his January 22, 2010 non-VA treatment was unauthorized by VA.

The Board remanded this case in August 2013 so that the VAMC could inform the Veteran of the provisions of 38 C.F.R. § 17.54, and offer him an opportunity to submit additional evidence.  The VAMC was also to obtain additional VA treatment reports, as well as any available records of correspondence relevant to the Veteran's January 22, 2010 private treatment between the Veteran and his girlfriend and the Albany VAMC, or between the Albany VAMC and the private hospital where the Veteran received his non-VA surgery.  The Board specified that if records were unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).   The VAMC was then to readjudicate the Veteran's claim with specific consideration as to whether VA in fact authorized the Veteran's admission to a non-VA facility at VA's expense.

In accordance with the Board's remand instructions, the VAMC did obtain additional VA treatment records dating from shortly after the Veteran's accident.  The VAMC also noted in its August 2013 Supplemental Statement of the Case that there was no communication between the Veteran and the VAMC on file in VA's record.  Significantly however, the VAMC did not indicate whether it searched for correspondence between the Albany VAMC and the private hospital where the Veteran received his surgery, nor did it notify the Veteran of the identity of the records VA was unable to obtain, or provide him with an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and an explanation that the Veteran is ultimately responsible for providing the evidence, as per the provisions of 38 C.F.R. § 3.159(e).  

Moreover, the VAMC did not inform the Veteran of the provisions of 38 C.F.R. § 17.54, nor did it afford the Veteran an opportunity to submit additional evidence before readjudicating his claim in August 2013.  Rather, the VAMC sent the Veteran a letter requesting the submission of additional evidence on the same day it readjudicated the appeal.   Finally, in its readjudication, the VAMC failed to specifically consider whether VA authorized the Veteran's admission to a non-VA facility on January 22, 2010 at VA's expense.  Instead, the VAMC simply repeated the fact that the Veteran was not seen within the VA 24 months prior to the accident, and added that the Veteran was not referred from a VA provider.

Unfortunately, because the VAMC did not comply with the Board's remand instructions, this appeal must be remanded a second time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying him of the pertinent provisions of 38 C.F.R. § 17.52 and 17.54 relating to individual authorization for emergency care at a non-VA facility, and suggest that he submit any evidence he may have, or any additional statements he wishes to make pertaining to his January 22, 2010 accident.

2.  Obtain any records of correspondence relevant to the Veteran's January 22, 2010 private treatment between the Veteran or his girlfriend and the Albany VAMC, or between the Albany VAMC and the private hospital where the Veteran received his non-VA surgery, if available.  Efforts to obtain these records should be memorialized in the Veteran's claims file.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  In particular, the Veteran must be notified of (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.

3.  Then, after undertaking any other development deemed necessary, review the record again with specific consideration as to whether VA in fact authorized the Veteran's admission to a non-VA facility on January 22, 2010 at VA's expense.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

